Title: Stephen Cathalan to Thomas Jefferson, 7 September 1818
From: Cathalan, Stephen (Etienne)
To: Jefferson, Thomas


          
            Dear Sir
            Marseilles
the 7th September 1818—
          
          Mr Poinsot, now at Cette, Recommended to me, by a Relation of mine, Mr Js Cathalan of Marseillan, has Requested me to Send him a Letter in his Behalf addressed by me to you, & to be Forwarded by him Self; (by 2ta)
          I observed, that after Such and Emminent Services for your Country in the highest Stations, you was Retired in the Country, from Public & private affairs, & that it would be Inconsiderate, for me, to trouble you (from the  quiet Life, it was Time for you to enjoy =with your good Family, Friends, Books and your Farms,=) about Private & Selves Business, or Individual’s Concerns, who having Resided in the united States, Even in the Estate State of virginia, Ought to know that there is, as every where Else, Respble Merchants, Notaries Publics, Even Lawyers, to attend, when Duly Empowered, in behalf of these who Left that Country, to the Transactions or Settlement of their Pending affairs;—& that in this Instance, or any other Similar ones, it Should be, with the Greatest Reluctance, I would Claim your attendance or Protection, on the private Demand of Mr Poinsot; whilst, it appears, by his own Letter to me of the 21st July last, =he had already applied before to Mr  Barnet Consul of the United states at Paris, who Sent him my adress of his own hand writing,= (which Mr Poinsot inclosed in his said Letter to me) with this addition, =ami de  Mr Jefferson, qui etait L’ami de Kosciusko Kosciuzko,= that is to Say as I having the honor to be one of your Friends, it is to me only or alone to Trouble you, not only for me, & my Friends, but even for the ones of my Friends & Relations!—of Course Such Refflexions, Laid me to Suspect, that Consul Barnet, probably, as I hope, also one of your Friends, may have declined to favor him with his own Letter direct to you;—& I don’t know, whether Mr Poinsot has, or not, applied also, Before, for Such a Letter to you, to h. Exccy Albert Gallatin our Minister P. Pry at Paris.
   ^ also your Friend;
 Both being natives of the Same Country, Geneva, or it’s neighborough;— 
          
          why then, did I object, Mr Poinsot, on his applying to my Relation, near Cette, has he  asked me a Letter for you?—I was Lying to, or in Statu quo, when a few Days ago, Thro’ a mutual Friend of him, Mr Poinsot, & of me, Mr Goudet also of Geneva, now here, handed me further Details, whereof the herewith annexed is a Part, viz. a Copy of a Letter from  
   (1) when I Say =our Friend= it is because I became a Friend to Gal Kosciusko, with whom I became personally acquainted at Paris, at our Late Friend Joel Barlow, on or about the 18th Brumaire of Buena Parte; & Before Joel Barlow was appointed Minister P.Pry of the U.S. near this Emperor. whose foolish Invasion in Russia, was the Cause of the Death at wilna of our Friend Said Joel Barlow, when Going to meet with Said Emperor in the Year 1813—
 our Friend, late, General Kosciusko of the 3d June 1817 in his Behalf adressed to you, which, Mr Poinsot Sent to you, with his Documents about his Claims, whereof he  is Since Deprived of an acknowledgment, of your having Received the Sames;
          I, now, Beg You, my Dear Sir, to Inform him if you have Received Said Letters & Documents & in that Case, whom you may have been So kind as to charge of the Pursuit or Settlment of his Claims, in order he may, under your Patronage, Correspond, Direct, with him;
          I will be very Gratefull to you, for what you may have already Done, or Do Will Do, for Mr Poinsot, hoping that you will Excuse him and me, for our Importunity & my Own Appology, in this Instance;
          I have the Honor to be with Great Respect
          
            Dear Sir Your most obedt Obliged & Devoted Servt Servant
            Stephen Cathalan.
          
        